



JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England


March 1, 2016
To:
iRobot Corporation

8 Crosby Drive
Bedford, MA 01730


Re:     Master Confirmation-Uncollared Accelerated Share Repurchase
This master confirmation (this “Master Confirmation”), dated as of March 1,
2016, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between J.P.
Morgan Securities LLC (“JPMS”), as agent for JPMorgan Chase Bank, National
Association, London Branch (“JPMorgan”), and iRobot Corporation, a Delaware
corporation (“Counterparty”). This Master Confirmation, taken alone, is neither
a commitment by either party to enter into any Transaction nor evidence of a
Transaction. The additional terms of any particular Transaction shall be set
forth in a Supplemental Confirmation in the form of Schedule A hereto (a
“Supplemental Confirmation”), which shall reference this Master Confirmation and
supplement, form a part of, and be subject to this Master Confirmation. This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and JPMorgan as to
the subject matter and terms of each Transaction to which this Master
Confirmation and such Supplemental Confirmation relate and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.
This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if JPMorgan and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method
(it being agreed that any Loss will be determined by the relevant party acting
in good faith and using commercially reasonable procedures), (ii) the election
of New York law as the governing law (without reference to its choice of law
provisions) and (iii) the election that subparagraph (ii) of Section 2(c) will
not apply to the Transactions).
The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between JPMorgan and Counterparty or any
confirmation or other agreement between JPMorgan and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between JPMorgan and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which
JPMorgan and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement. Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.
If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation; (ii)
this Master Confirmation; (iii) the Equity Definitions; and (iv) the Agreement.
1.
Each Transaction constitutes a Share Forward Transaction for the purposes of the
Equity Definitions. Set forth below are the terms and conditions that, together
with the terms and conditions set forth in the Supplemental Confirmation
relating to any Transaction, shall govern such Transaction.











--------------------------------------------------------------------------------





General Terms.
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:
Counterparty

Seller:
JPMorgan

Shares:
The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“IRBT”).

Exchange:
The NASDAQ Global Market

Related Exchange(s):
All Exchanges.

Prepayment/Variable Obligation:
Applicable

Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Contract Fee:
For each Transaction, as set forth in the related Supplemental Confirmation. On
the Prepayment Date, Buyer shall pay Seller an amount in USD equal to the
Contract Fee in immediately available funds by wire transfer to an account
specified by Seller.

Valuation.
VWAP Price:
For any Exchange Business Day, the volume-weighted average price at which the
Shares trade as reported in the composite transactions for United States
exchanges and quotation systems, during the regular trading session for the
Exchange on such Exchange Business Day, excluding (i) trades that do not settle
regular way, (ii) opening (regular way) reported trades in the consolidated
system on such Exchange Business Day, (iii) trades that occur in the last ten
minutes before the scheduled close of trading on the Exchange on such Exchange
Business Day and ten minutes before the scheduled close of the primary trading
in the market where the trade is effected, and (iv) trades on such Exchange
Business Day that do not satisfy the requirements of Rule 10b-18(b)(3) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as published
by Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “IRBT US <Equity> AQR SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s determination, erroneous, such VWAP Price shall be as
reasonably determined in good faith and in a commercially reasonable manner
determined in good faith by the Calculation Agent (all such trades other than
any trades described in clauses (i) to (iv) above, “Rule 10b-18 Eligible
Transactions”). Counterparty acknowledges that the Calculation Agent may refer
to the Bloomberg Page “IRBT US <Equity> AQR SEC” (or any successor thereto), in
its judgment, for such Exchange Business Day to determine the VWAP Price.

Forward Price:
For each Transaction, the arithmetic average of the VWAP Prices for all of the
Calculation Dates in the Calculation Period for such Transaction, subject to
“Valuation Disruption” below.



2

--------------------------------------------------------------------------------





Forward Price Adjustment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:
For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.

Calculation Period Start Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:
For each Transaction, the Scheduled Termination Date for such Transaction;
provided that JPMorgan shall have the right to designate any Calculation Date on
or after the First Acceleration Date to be the Termination Date for all or any
part of such Transaction (an “Accelerated Termination Date”) by delivering
notice (an “Accelerated Notice”) to Counterparty of any such designation prior
to 6:00 p.m. (New York City time) on the Calculation Date immediately following
the designated Accelerated Termination Date. JPMorgan shall specify in each
Acceleration Notice the portion of the Prepayment Amount that is subject to
acceleration (which may be less than the full Prepayment Amount). If the portion
of the Prepayment Amount that is subject to acceleration is less than the full
Prepayment Amount, then the Calculation Agent shall adjust the terms of the
Transaction as appropriate in order to take into account the occurrence of such
Accelerated Termination Date (including cumulative adjustments to take into
account all prior Accelerated Termination Dates).

Calculation Dates:
For each Transaction, any date that is both an Exchange Business Day and is set
forth as a Calculation Date in the related Supplemental Confirmation.

Scheduled Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below; provided,
that in no event shall the Scheduled Termination Date be postponed to a date
later than the Final Termination Date.

Final Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable discretion, postpone the Scheduled
Termination Date by up to the number of


3

--------------------------------------------------------------------------------





Scheduled Trading Days equal to the number of Disrupted Days, or (ii) in the
Settlement Valuation Period, the Calculation Agent may extend the Settlement
Valuation Period by up to the number of Scheduled Trading Days equal to the
number of Disrupted Days. The Calculation Agent may also determine that (i) such
Disrupted Day is a Disrupted Day in full, in which case the VWAP Price for such
Disrupted Day shall not be included for purposes of determining the Forward
Price or the Settlement Price, as the case may be, or (ii) such Disrupted Day is
a Disrupted Day only in part, in which case the VWAP Price for such Disrupted
Day shall be determined by the Calculation Agent based on Rule 10b-18 Eligible
Transactions in the Shares on such Disrupted Day taking into account the nature
and duration of the relevant Market Disruption Event, and the weighting of the
VWAP Price for the relevant Calculation Dates during the Calculation Period or
the Settlement Valuation Period, as the case may be, shall be adjusted in a
commercially reasonable manner by the Calculation Agent for purposes of
determining the Forward Price or the Settlement Price, as the case may be, with
such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares. Any Exchange Business Day on which, as of the date hereof, the Exchange
is scheduled to close prior to its normal close of trading shall be deemed not
to be an Exchange Business Day; if a closure of the Exchange prior to its normal
close of trading on any Exchange Business Day is scheduled following the date
hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in
full.
If a Disrupted Day occurs during the Calculation Period for any Transaction or
the Settlement Valuation Period for any Transaction, as the case may be, and
each of the nine immediately following Scheduled Trading Days is a Disrupted Day
(a “Disruption Event”), then the Calculation Agent, in its good faith and
commercially reasonable discretion, may deem such Disruption Event (and each
consecutive Disrupted Day thereafter) to be an Exchange Business Day that is not
a Disrupted Day and determine the VWAP Price for each such Exchange Business Day
using its good faith and commercially reasonable estimate of the value of the
Shares on such Exchange Business Day based on the volume, among other factors,
historical trading patterns and trading price of the Shares.
Settlement Terms.
Settlement Procedures:
For each Transaction:

(i)
if the Number of Shares to be Delivered for such Transaction is positive,
Physical Settlement shall be applicable to such Transaction; provided that
JPMorgan does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
JPMorgan to Counterparty under any Transaction; or

(ii)
if the Number of Shares to be Delivered for such Transaction is negative, then
the Counterparty Settlement Provisions in Annex A hereto shall apply to such
Transaction.

Number of Shares to be Delivered:
For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (a)(i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price
Adjustment Amount for such Transaction,



4

--------------------------------------------------------------------------------





minus (b) the number of Initial Shares for such Transaction; provided that if
the result of the calculation in clause (a)(ii) is equal to or less than the
Floor Price for such Transaction, then the Number of Shares to be Delivered for
such Transaction shall be determined as if clause (a)(ii) were replaced with
“(ii) the Floor Price for such Transaction”. For the avoidance of doubt, if the
Forward Price Adjustment Amount for any Transaction is a negative number, clause
(a)(ii) of the immediately preceding sentence shall be equal to (A) the Forward
Price for such Transaction, plus (B) the absolute value of the Forward Price
Adjustment Amount.
Floor Price:
For each Transaction, as set forth in the related Supplemental Confirmation.

Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:
For each Transaction, if the Number of Shares to be Delivered for all or such
portion of such Transaction is positive, the date that is one Settlement Cycle
immediately following the Termination Date for all or such portion of such
Transaction (the final Settlement Date, the “Final Settlement Date”).

Settlement Currency:
USD

Initial Share Delivery:
For each Transaction, JPMorgan shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

Initial Share Delivery Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments.
Potential Adjustment Event:
In addition to the events described in Section 11.2(e) of the Equity
Definitions, it shall constitute an additional Potential Adjustment Event if (x)
the Scheduled Termination Date for any Transaction is postponed pursuant to
“Valuation Disruption” above (including, for the avoidance of doubt, pursuant to
Section 7 hereof), (y) a Regulatory Disruption as described in Section 7 occurs
or (z) a Disruption Event occurs. In the case of any event described in clause
(x), (y) or (z) above occurs, the Calculation Agent may, in its commercially
reasonable judgment, adjust any relevant terms of such Transaction as necessary
to preserve as nearly as practicable the fair value of such Transaction to
JPMorgan prior to such postponement, Regulatory Disruption or Disruption Event,
as the case may be.

Excess Dividend:
Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend).
“Extraordinary Dividend” means the per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is classified by
the board of directors of Counterparty as an “extraordinary” dividend.



5

--------------------------------------------------------------------------------





Consequences of Excess Dividend:
The declaration by the Issuer of any Excess Dividend, the ex-dividend date for
which occurs or is scheduled to occur during the Relevant Dividend Period for
any Transaction, shall, at JPMorgan’s election in its sole discretion, either
(x) constitute an Additional Termination Event in respect of such Transaction,
with Counterparty as the sole Affected Party and such Transaction as the sole
Affected Transaction or (y) result in an adjustment, by the Calculation Agent,
to the Floor Price as the Calculation Agent determines appropriate to preserve
the fair value of such Transaction after taking into account such Excess
Dividend.

Method of Adjustment:
Calculation Agent Adjustment

Relevant Dividend Period:
For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.

Relevant Dividend Period End Date:
For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.

Extraordinary Events.
Consequences of Merger Events:
(a) Share-for-Share:
Modified Calculation Agent Adjustment

(b) Share-for-Other:
Cancellation and Payment

(c) Share-for-Combined:
Component Adjustment

Tender Offer:
Applicable; provided that (a) Section 12.1(d) of the Equity Definitions shall be
amended by replacing “10%” in the third line thereof with “15%”, (b)Section
12.1(l) of the Equity Definitions shall be amended by (i) deleting the
parenthetical in the fifth line thereof, (ii) replacing “that” in the fifth line
thereof with “whether or not such announcement” and (iii) adding immediately
after the words “Tender Offer” in the fifth line thereof “, and any publicly
announced change or amendment to such an announcement (including, without
limitation, the announcement of an abandonment of such intention)” and (c)
Sections 12.3(a) and 12.3(d) of the Equity Definitions shall each be amended by
replacing each occurrence of the words “Tender Offer Date” by “Announcement
Date.”

Consequences of Tender Offers:
(a) Share-for-Share:
Modified Calculation Agent Adjustment

(b) Share-for-Other:
Modified Calculation Agent Adjustment

(c) Share-for-Combined:
Modified Calculation Agent Adjustment

Nationalization, Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.



6

--------------------------------------------------------------------------------





Additional Disruption Events:
(a) Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Positions” (iii) immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date” and (iv) inserting the
phrase “for the relevant party” immediately after the word “illegal” in clause
(X) thereof; provided further that Section 12.9(a)(ii) of the Equity Definitions
is hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute)”
Notwithstanding anything to the contrary in the Equity Definitions, a Change in
Law described in clause (Y) of Section 12.9(a)(ii) of the Equity Definitions
shall not constitute a Change in Law and instead shall constitute an Increased
Cost of Hedging as described in Section 12.9(a)(vi) of the Equity Definitions.

(b) Failure to Deliver:
Applicable

(c) Insolvency Filing:
Applicable

(d) Loss of Stock Borrow:
Applicable

Maximum Stock Loan Rate:
For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Party:
JPMorgan

Determining Party:
JPMorgan

(e) Hedging Disruption:
Applicable

Hedging Party:
JPMorgan

Determining Party:
JPMorgan

(f) Increased Cost of Hedging:
Applicable

Hedging Party:
JPMorgan

Determining Party:
JPMorgan

(g) Increased Cost of Stock Borrow:
Applicable

Initial Stock Loan Rate:
For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Party:
JPMorgan

Determining Party:
JPMorgan

Hedging Adjustments:
For the avoidance of doubt, whenever the Calculation Agent is called upon to
make an adjustment pursuant to the terms of this Confirmation or the Equity
Definitions to take into account the effect of an event, the Calculation Agent
shall make such adjustment by reference to the effect of such event on JPMorgan,
assuming that JPMorgan maintains a commercially reasonable Hedge Position.



7

--------------------------------------------------------------------------------







Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:
Applicable

Determining Party:
Following any determination or calculation by the Determining Party hereunder,
upon request by Counterparty, the Determining Party will provide to Counterparty
by e-mail to the e-mail address provided by Counterparty in such a prior written
request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such determination or calculation (including any quotations, market data or
information from internal or external sources used in making such determination
or calculation). The Determining Party shall not be obligated to disclose any
proprietary models or proprietary information used by it for such determination
or calculation.

2.
Calculation Agent.    JPMorgan; provided that, following the occurrence and
during the continuation of an Event of Default pursuant to Section 5(a)(vii) of
the Agreement with respect to which JPMorgan is the sole Defaulting Party,
Counterparty shall have the right to select a leading dealer in the market for
U.S. corporate equity derivatives to replace JPMorgan as Calculation Agent, and
the parties shall work in good faith to execute any appropriate documentation
required by such replacement Calculation Agent Whenever the Calculation Agent is
required to act or to exercise judgment in any way with respect to any
Transaction hereunder, it will do so in good faith and in a commercially
reasonable manner. Following any calculation by the Calculation Agent hereunder,
upon request by Counterparty, the Calculation Agent will promptly provide to
Counterparty by e-mail to the e-mail address provided by Counterparty a report
(in a commonly used file format for the storage and manipulation of financial
data) displaying in reasonable detail the basis for such calculation (including
any quotations, market data or information from internal or external sources
used in making such calculation). Calculation Agent shall not be obligated to
disclose any proprietary models or proprietary information used by it for such
determination or calculation.

3.
Account Details.



(a)
Account for payments to Counterparty:    



Bank:    Bank of America
ABA#:    026009593
Acct No.:    009429485072
Beneficiary:    iRobot Corporation
Ref:    ASR


Account for delivery of Shares to Counterparty:
To be provided separately.
(b)
Account for payments to JPMorgan:

(c)



Bank:    JPMorgan Chase Bank, N.A.
ABA#:     021000021
Acct No.:     099997979
Beneficiary:     JPMorgan Chase Bank, N.A. New York
Ref:    Derivatives


8

--------------------------------------------------------------------------------





Account for delivery of Shares to JPMorgan:
DTC 0352
4.
Offices.



(a)
The Office of Counterparty for each Transaction is: Inapplicable, Counterparty
is not a Multibranch Party.



(b)
The Office of JPMorgan for each Transaction is: London



JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England


5.
Notices.

    
(a)     Address for notices or communications to Counterparty:
iRobot Corporation
8 Crosby Drive
Bedford, MA 01730
Attention:    Chief Legal Officer
Telephone No.:    (781) 430-3299
Facsimile No.:     (781) 430-3001
Email Address:    glen@irobot.com
(b)    Address for notices or communications to JPMorgan:
JPMorgan Chase Bank, National Association
EDG Marketing Support
Email:     edg_notices@jpmorgan.com
edg_ny_corporate_sales_support@jpmorgan.com


With a copy to:
Sanjeet S. Dewal
Executive Director
Equity Derivatives Group
J.P. Morgan Securities LLC
383 Madison Avenue, 7th Floor
New York, NY 10179
Telephone No: (212) 622-8783
Email: sanjeet.s.dewal@jpmorgan.com


6.
Representations, Warranties and Agreements.



(a)
Additional Representations, Warranties and Covenants of Each Party. In addition
to the representations, warranties and covenants in the Agreement, each party
represents, warrants and covenants to the other party that:



(i)
It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

(ii)
Each party acknowledges that the offer and sale of each Transaction to it is
intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(a)(2) thereof.
Accordingly, each party represents and warrants to the other that (A) it has the
financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss



9

--------------------------------------------------------------------------------





of its investment, (B) it is an “accredited investor” as that term is defined
under Regulation D under the Securities Act and (C) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.
(b)
Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to JPMorgan that:



(i)
As of the Trade Date for each Transaction hereunder, (A) such Transaction is
being entered into pursuant to a publicly disclosed Share buy-back program and
its Board of Directors has approved the use of derivatives to effect the Share
buy-back program, and (B) there is no internal policy of Counterparty, whether
written or oral, that would prohibit Counterparty from entering into any aspect
of such Transaction, including, without limitation, the purchases of Shares to
be made pursuant to such Transaction.

(ii)
As of the Trade Date for each Transaction hereunder, the purchase or writing of
such Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

(iii)
As of the Trade Date for each Transaction hereunder, it is not entering into
such Transaction, and as of the date of any election with respect to any
Transaction hereunder, it is not making such election, in each case (A) on the
basis of, and is not aware of, any material non-public information regarding
Counterparty or the Shares, (B) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer in violation of the Exchange Act or (C) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

(iv)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

(v)
As of the Trade Date for each Transaction hereunder, and as of the date of any
election with respect to any Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act.

(vi)
Counterparty has made, and will make, all filings (if any and to the extent)
required to be made by it with the Securities and Exchange Commission, any
securities exchange or any other regulatory body with respect to each
Transaction.

(vii)
The Shares are not, and Counterparty will not cause the Shares to be, subject to
a “restricted period” (as defined in Regulation M promulgated under the Exchange
Act) at any time during any Regulation M Period (as defined below) for any
Transaction unless Counterparty has provided written notice to JPMorgan of such
restricted period not later than the Scheduled Trading Day immediately preceding
the first day of such “restricted period”; Counterparty acknowledges that any
such notice may cause a Disrupted Day to occur pursuant to Section 7 below;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 8 below. Counterparty is not
currently contemplating any “distribution” (as defined in Regulation M
promulgated under the Exchange Act) of Shares, or any security for which Shares
are a “reference security” (as defined in Regulation M promulgated under the
Exchange Act). “Regulation M Period” means, for any Transaction, (A) the
Relevant Period (as defined below) for such Transaction, (B) the Settlement
Valuation Period, if any, for such Transaction and (C) the Seller Termination
Purchase Period (as defined below), if any, for such Transaction. “Relevant
Period” means, for any Transaction, the period commencing on the Calculation
Period Start Date for such Transaction and ending on the later of (1) the
earlier of (x) the Scheduled Termination Date and (y) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by JPMorgan and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction



10

--------------------------------------------------------------------------------





Announcements” below) and (2) if Section 15 is applicable to such Transaction,
the date on which all deliveries owed pursuant to Section 15 have been made.
(viii)
As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date, the
Settlement Date, any Cash Settlement Payment Date and any Settlement Method
Election Date for each Transaction, Counterparty is not, and will not be,
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(ix)
Counterparty is not, and after giving effect to each Transaction will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

(x)
Counterparty has not entered, and will not enter, into any repurchase
transaction (other than repurchases of Shares from employees and executives in
connection with equity compensation plans for its employees or executives or
related agreements) with respect to the Shares (or any security convertible into
or exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein) where any initial hedge period,
calculation period, relevant period, settlement valuation period or seller
termination purchase period (each however defined) in such other transaction
will overlap at any time (including, without limitation, as a result of
extensions in such initial hedge period, calculation period, relevant period,
settlement valuation period or seller termination purchase period as provided in
the relevant agreements) with any Relevant Period, any Settlement Valuation
Period (if applicable) or any Seller Termination Purchase Period (if applicable)
under this Master Confirmation. In the event that the initial hedge period,
relevant period, calculation period or settlement valuation period in any other
transaction overlaps with any Relevant Period, any Settlement Valuation Period
(if applicable) or any Seller Termination Purchase Period (if applicable) under
this Master Confirmation as a result of any postponement of the Scheduled
Termination Date or extension of the Settlement Valuation Period pursuant to
“Valuation Disruption” above or any analogous provision in such other
transaction, Counterparty shall promptly amend such other transaction to avoid
any such overlap.

(xi)
Counterparty shall, at least one day prior to the first day of the Calculation
Period, the Settlement Valuation Period, if any, or the Seller Termination
Purchase Period, if any, for any Transaction, notify JPMorgan of the total
number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18 under
the Exchange Act (“Rule 10b-18”) by or for Counterparty or any of its
“affiliated purchasers” (as defined in Rule 10b-18) during each of the four
calendar weeks preceding such day and during the calendar week in which such day
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18), which notice shall be substantially in the form set forth in Schedule B
hereto.

(xii)
As of the Trade Date for each Transaction hereunder, and as of the date of any
election with respect to any Transaction hereunder, there has not been any
Merger Announcement (as defined below).

(c)
In addition to the representations, warranties and covenants in this Agreement,
JPMorgan represents, warrants and covenants to Counterparty that:



(i)
In addition to the covenants in the Agreement and herein, JPMorgan agrees to use
commercially reasonable efforts, during the Calculation Period and any
Settlement Valuation Period (as defined in Annex A) for any Transaction, to make
all purchases of Shares in connection with such Transaction in a manner that
would comply with the limitations set forth in clauses (b)(1), (b)(2), (b)(3)
and (b)(4) and (c) of Rule 10b-18, as if such rule were applicable to such
purchases and taking into account any applicable Securities and Exchange
Commission no-action letters as appropriate, and subject to any delays between
the execution and reporting of a trade of the Shares on the Exchange and other
circumstances beyond JPMorgan’s control; provided that, during the Calculation
Period, the foregoing agreement shall not apply to purchases made to dynamically
hedge for JPMorgan’s own account or the account of its affiliate(s) the
optionality arising under a Transaction (including, for the avoidance of doubt,
timing optionality).





11

--------------------------------------------------------------------------------





(ii)
In connection with each Transaction, JPMorgan represents and warrants to
Counterparty that it has not, at any time before the Trade Date discussed any
offsetting transaction(s) in respect of such Transaction with any third party.



(iii)
JPMorgan hereby represents and covenants to Counterparty that it has implemented
policies and procedures, taking into consideration the nature of its business,
reasonably designed to ensure that individuals making investment decisions
related to any Transaction do not have access to material nonpublic information
regarding Issuer or the Shares.



7.
Regulatory Disruption. In the event that JPMorgan concludes, in a good faith
manner based on advice of legal counsel that it is appropriate with respect to
any legal, regulatory or self-regulatory requirements or related policies and
procedures generally applicable in similar situations and applied in a
consistent manner in similar transactions (whether or not such requirements,
policies or procedures are imposed by law or have been voluntarily adopted by
JPMorgan), for it to refrain from or decrease any market activity on any
Scheduled Trading Day or Days during the Calculation Period or, if applicable,
the Settlement Valuation Period, JPMorgan may by written notice to Counterparty,
delivered as soon as practicable, elect to deem that a Market Disruption Event
(it being understood that any such Market Disruption Event shall only result in
a Disrupted Day in full) has occurred and will be continuing on such Scheduled
Trading Day or Days. Upon request of the Counterparty, JPMorgan shall provide
reasonable detail to the Counterparty of the legal, regulatory, or
self-regulatory requirements that necessitated such election.



8.
10b5-1 Plan. Counterparty represents, warrants and covenants to JPMorgan that:



(a)
Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).



(b)
During the Calculation Period and the Settlement Valuation Period, if any, for
any Transaction and in connection with the delivery of any Alternative Delivery
Units for any Transaction, JPMorgan (or its agent or Affiliate) may effect
transactions in Shares in connection with such Transaction. The timing of such
transactions by JPMorgan, the price paid or received per Share pursuant to such
transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of JPMorgan.
Counterparty acknowledges and agrees that all such transactions shall be made in
JPMorgan’s sole judgment and for JPMorgan’s own account.



(c)
Counterparty does not have, and shall not attempt to exercise, any control or
influence over how, when or whether JPMorgan (or its agent or Affiliate) makes
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction, including, without limitation, over how, when
or whether JPMorgan (or its agent or Affiliate) enters into any hedging
transactions. Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.



(d)
Counterparty acknowledges and agrees that any amendment, modification, waiver or
termination of this Master Confirmation or any Supplemental Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c). Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5, and no such amendment, modification or waiver shall be made at any
time at which Counterparty or any officer, director, manager or similar person
of Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.



(e)
Counterparty shall not, directly or indirectly, communicate any information
relating to the Shares or any Transaction (including, without limitation, any
notices required by Section 10(a)) to any employee of JPMorgan or JPMS, other
than as set forth in the Communications Procedures attached as Annex B hereto.





12

--------------------------------------------------------------------------------





9.
Counterparty Purchases. Counterparty (or any “affiliate” or “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of JPMorgan, directly or indirectly (including, without limitation, by
means of a derivative instrument) purchase, offer to purchase, place any bid or
limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or equivalent interest, including, without limitation,
a unit of beneficial interest in a trust or limited partnership or a depository
share), listed contracts on the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares (including, without limitation, any
Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) during any Relevant
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable), under this Master Confirmation;
provided, that this Section 9 shall not (i) limit Counterparty’s ability,
pursuant to any of its employee incentive plans or dividend reinvestment
program, to re-acquire Shares in connection with the related equity
transactions, (ii) limit Counterparty’s ability to withhold shares to cover tax
liabilities associated with such equity transactions (iii) limit Counterparty’s
ability to grant stock and options to “affiliated purchasers” or the ability of
such affiliated purchasers to acquire such stock or options, in connection with
the Counterparty’s compensation policies for directors, officers and employees
or any agreements with respect to the compensation of directors, officers or
employees of any entities that are acquisition targets of Counterparty, or (iv)
limit Counterparty’s ability to purchase Shares from one or more existing
holders of Shares, in bilateral, privately-negotiated transactions that do not
involve and could not be expected to result in purchases of Shares on the
Exchange.



10.
Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:



(a)
Counterparty agrees that it:



(i)
will not during the period commencing on the Trade Date for any Transaction and
ending on the last day of the Relevant Period or, if applicable, the later of
the last day of the Settlement Valuation Period and the last day of the Seller
Termination Purchase Period, for such Transaction make, or permit to be made (to
the extent within Counterparty’s commercially reasonable control), any public
announcement (as defined in Rule 165(f) under the Securities Act) of any Merger
Transaction or potential Merger Transaction (a “Merger Announcement”) unless
such Merger Announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares;

(ii)
shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify JPMorgan following any such Merger
Announcement that such Merger Announcement has been made; and

(iii)
shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide JPMorgan with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through JPMorgan or its Affiliates and (ii) the number of
Shares purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange
Act for the three full calendar months preceding the announcement date of any
Merger Transaction or potential Merger Transaction. Such written notice shall be
deemed to be a certification by Counterparty to JPMorgan that such information
is true and correct in all material respects. In addition, Counterparty shall
promptly notify JPMorgan of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders.

(b)
Counterparty acknowledges that any such Merger Announcement or delivery of a
notice with respect thereto may cause the terms of any Transaction to be
adjusted or such Transaction to be terminated; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 8 above.



(c)
Upon the occurrence of any Merger Announcement (whether made by Counterparty or
a third party), JPMorgan in its commercially reasonable discretion may (i) make
commercially reasonable adjustments to the terms of any Transaction, including,
without limitation, the Scheduled Termination Date or the Forward Price
Adjustment Amount, and/or suspend the Calculation Period and/or any Settlement
Valuation Period, to account for the economic effect on such Transaction of such
Merger Announcement or (ii) treat the occurrence of such Merger Announcement as
an Additional Termination Event with Counterparty as the sole Affected Party and
the Transactions hereunder as the Affected Transactions and with the amount
under Section 6(e) of the Agreement determined taking into account the fact that
the Calculation Period or Settlement Valuation Period, as the case may be, had
fewer Scheduled Trading Days than originally anticipated.



13

--------------------------------------------------------------------------------







“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act, other than, solely for purposes of this Section 10, any such
transaction in which the consideration consists solely of cash and there is no
valuation period.
11.
Special Provisions for Acquisition Transaction Announcements. Notwithstanding
anything to the contrary herein or in the Equity Definitions:



(a)
If an Acquisition Transaction Announcement occurs on or prior to the Final
Settlement Date for any Transaction, then the Calculation Agent shall make such
adjustments to the exercise, settlement, payment or any other terms of such
Transaction as the Calculation Agent determines appropriate (including, without
limitation and for the avoidance of doubt, adjustments that would allow the
Number of Shares to be Delivered to be less than zero), at such time or at
multiple times as the Calculation Agent determines appropriate, to account for
the economic effect on such Transaction of such event (including adjustments to
account for changes in volatility, expected dividends, stock loan rate, value of
any commercially reasonable Hedge Positions in connection with the Transaction
and liquidity relevant to the Shares or to such Transaction). If an Acquisition
Transaction Announcement occurs after the Trade Date, but prior to the First
Acceleration Date of any Transaction, the First Acceleration Date shall be the
date of such Acquisition Transaction Announcement. If the Number of Shares to be
Delivered for any settlement of any Transaction is a negative number, then the
terms of the Counterparty Settlement Provisions in Annex A hereto shall apply.



(b)
“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent relates to an Acquisition Transaction and has a material
economic effect on the theoretical value of the Transaction and/or Shares, or
(v) any announcement of any change or amendment to any previous Acquisition
Transaction Announcement (including any announcement of the abandonment of any
such previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.



(c)
“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and references to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any acquisition by Counterparty or any of its
subsidiaries where the aggregate consideration transferable by Counterparty or
its subsidiaries exceeds 20% of the market capitalization of Counterparty, (v)
any lease, exchange, transfer, disposition (including, without limitation, by
way of spin-off or distribution) of assets (including, without limitation, any
capital stock or other ownership interests in subsidiaries) or other similar
event by Counterparty or any of its subsidiaries where the aggregate
consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 20% of the market capitalization of Counterparty or (vi)
any transaction in which Counterparty or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).



12.
Acknowledgments.



(a)
The parties hereto intend for:



(i)
each Transaction to be a “securities contract” as defined in Section 741(7) of
the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(27), 362(o),
546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;



14

--------------------------------------------------------------------------------





(ii)
the Agreement to be a “master netting agreement” as defined in Section 101(38A)
of the Bankruptcy Code;

(iii)
a party’s right to liquidate, terminate or accelerate any Transaction, net out
or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and

(iv)
all payments for, under or in connection with each Transaction, all payments for
the Shares (including, for the avoidance of doubt, payment of the Prepayment
Amount) and the transfer of such Shares to constitute “settlement payments” and
“transfers” (as defined in the Bankruptcy Code).

(b)
Counterparty acknowledges that:



(i)
during the term of any Transaction, JPMorgan and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

(ii)
JPMorgan and its Affiliates may also be active in the market for the Shares and
Share-linked transactions other than in connection with hedging activities in
relation to any Transaction;

(iii)
JPMorgan shall make its own determination as to whether, when or in what manner
any hedging or market activities in Counterparty’s securities shall be conducted
and shall do so in a manner that it deems appropriate to hedge its price and
market risk with respect to the Forward Price and the VWAP Price;

(iv)
any market activities of JPMorgan and its Affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price, VWAP Price and Settlement Price, each in a manner that may be adverse to
Counterparty; and

(v)
each Transaction is a derivatives transaction in which it has granted JPMorgan
an option; JPMorgan may purchase shares for its own account at an average price
that may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

13.
No Collateral, Netting or Setoff. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Counterparty hereunder are not secured by any collateral. Obligations under any
Transaction shall not be netted, recouped or set off (including pursuant to
Section 6 of the Agreement) against any other obligations of the parties,
whether arising under the Agreement, this Master Confirmation or any
Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be netted, recouped or set off (including pursuant to Section 6 of
the Agreement) against obligations under any Transaction, whether arising under
the Agreement, this Master Confirmation or any Supplemental Confirmation, or
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.



14.
Delivery of Shares. Notwithstanding anything to the contrary herein, JPMorgan
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.



15.
Alternative Termination Settlement. In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction or (b) any Transaction is
cancelled or terminated upon the occurrence of an Extraordinary Event (except as
a result of (i) a Nationalization, Insolvency or Merger Event in which the
consideration to be paid to holders of Shares consists solely of cash, (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s



15

--------------------------------------------------------------------------------





control), if either party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement or any Cancellation Amount pursuant to Article
12 of the Equity Definitions (any such amount, a “Payment Amount”), then, in
lieu of any payment of such Payment Amount, unless Counterparty makes an
election to the contrary no later than the Early Termination Date or the date on
which such Transaction is terminated or cancelled, Counterparty or JPMorgan, as
the case may be, shall deliver to the other party a number of Shares (or, in the
case of a Nationalization, Insolvency or Merger Event, a number of units, each
comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Nationalization,
Insolvency or Merger Event, as the case may be (each such unit, an “Alternative
Delivery Unit”)) with a value equal to the Payment Amount, as determined by the
Calculation Agent over a commercially reasonable period of time (and the parties
agree that, in making such determination of value, the Calculation Agent may
take into account a number of factors, including, without limitation, the market
price of the Shares or Alternative Delivery Units on the Early Termination Date
or the date of early cancellation or termination, as the case may be, and, if
such delivery is made by JPMorgan, the prices at which JPMorgan purchases Shares
or Alternative Delivery Units on any Calculation Date to fulfill its delivery
obligations under this Section 15); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Nationalization, Insolvency or
Merger Event involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash; and provided further that Counterparty may elect that the provisions of
this Section 15 above providing for the delivery of Shares or Alternative
Delivery Units, as the case may be, shall not apply only if Counterparty
represents and warrants to JPMorgan, in writing on the date it notifies JPMorgan
of such election, that, as of such date, Counterparty is not aware of any
material non-public information regarding Counterparty or the Shares and is
making such election in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws. If delivery of Shares or
Alternative Delivery Units, as the case may be, pursuant to this Section 15 is
to be made by Counterparty, paragraphs 2 through 7 of Annex A hereto shall apply
as if (A) such delivery were a settlement of such Transaction to which Net Share
Settlement applied, (B) the Cash Settlement Payment Date were the Early
Termination Date or the date of early cancellation or termination, as the case
may be, and (C) the Forward Cash Settlement Amount were equal to (x) zero minus
(y) the Payment Amount owed by Counterparty. For the avoidance of doubt, if
Counterparty validly elects for the provisions of this Section 15 relating to
the delivery of Shares or Alternative Delivery Units, as the case may be, not to
apply to any Payment Amount, the provisions of Article 12 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply. If delivery of Shares or Alternative Delivery Units, as the
case may be, is to be made by JPMorgan pursuant to this Section 15, the period
during which JPMorgan purchases Shares or Alternative Delivery Units to fulfill
its delivery obligations under this Section 15 shall be referred to as the
“Seller Termination Purchase Period.”


16.
Calculations and Payment Date upon Early Termination. The parties acknowledge
and agree that in calculating (a) Loss pursuant to Section 6 of the Agreement
and (b) the amount due upon cancellation or termination of any Transaction
(whether in whole or in part) pursuant to Article 12 of the Equity Definitions
as a result of an Extraordinary Event, JPMorgan may (but need not) determine
such amount based on (i) expected losses assuming a commercially reasonable risk
bid were used to determine loss or (ii) the price at which one or more market
participants would offer to sell to the Seller a block of Shares equal in number
to the Seller’s hedge position in relation to the Transaction. Notwithstanding
anything to the contrary in Section 6(d)(ii) of the Agreement or Article 12 of
the Equity Definitions, all amounts calculated as being due in respect of an
Early Termination Date under Section 6(e) of the Agreement or upon cancellation
or termination of the relevant Transaction under Article 12 of the Equity
Definitions will be payable on the day that notice of the amount payable is
effective; provided that if Counterparty elects to receive or deliver Shares or
Alternative Delivery Units in accordance with Section 15, such Shares or
Alternative Delivery Units shall be delivered on a date selected by JPMorgan as
promptly as practicable.



17.
Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
JPMorgan may not be entitled to take delivery of any Shares deliverable
hereunder to the extent (but only to the extent) that, after such receipt of any
Shares hereunder, the Equity Percentage would exceed 7.5%. Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery the Equity Percentage would exceed 7.5%.
If any delivery owed to JPMorgan hereunder is not made, in whole or in part, as
a result of this provision, Counterparty’s obligation to make such delivery
shall not be extinguished and Counterparty shall make such delivery as promptly
as practicable after, but in no event later than one Business Day after,
JPMorgan gives notice to Counterparty that, after such delivery, the Equity
Percentage would not exceed 7.5%. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that JPMorgan and any of its affiliates or any other person subject to
aggregation with JPMorgan for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act, or any “group” (within the meaning of Section
13) of which JPMorgan is or may be deemed to be a part beneficially owns (within
the meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under Section
16 of the Exchange Act and the rules and regulations thereunder results



16

--------------------------------------------------------------------------------





in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day.


18.
Maximum Share Delivery. Notwithstanding anything to the contrary in this Master
Confirmation, in no event shall JPMorgan be required to deliver any Shares, or
any Shares or other securities comprising Alternative Delivery Units, in respect
of any Transaction in excess of the Maximum Number of Shares set forth in the
Supplemental Confirmation for such Transaction.



19.
Additional Termination Events.



(a)
The occurrence of an event described in paragraph III of Annex B hereto will
constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.



(b)
Notwithstanding anything to the contrary in Section 6 of the Agreement, if a
Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event will occur without any notice
or action by JPMorgan or Counterparty if the price of the Shares on the Exchange
falls below such Termination Price for 2 consecutive Exchange Business Days,
with Counterparty as the sole Affected Party and such Transaction as the sole
Affected Transaction.



20.
Non-confidentiality. JPMorgan and Counterparty hereby acknowledge and agree
that, subject to Section 8(e), each is authorized to disclose the tax treatment
and tax structure of the Transaction to any and all persons, without limitation
of any kind, and there are no express or implied agreements, arrangements or
understandings to the contrary.



21.
Assignment and Transfer. Notwithstanding anything to the contrary in the
Agreement, JPMorgan may not assign any of its rights or duties hereunder without
the prior written consent of Counterparty., except that JPMorgan my transfer or
assign all or any part of its rights or obligations under the Transaction to any
affiliate of JPMorgan (1) that has a rating for its long term, unsecured and
unsubordinated indebtedness that is equal to or better than JPMorgan’s credit
rating at the time of such transfer or assignment, or (2) whose obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by JPMorgan generally for similar transactions, by JPMorgan;
provided, in each case, that if such transfer or assignment would result in any
tax withholding obligation of the transferee (that would not have applied to
JPMorgan) in respect of any tax that, without application of this sentence,
would not be an Indemnifiable Tax, such tax shall be treated as an Indemnifiable
Tax. Without limiting the foregoing, no transfer or assignment by Dealer that,
at the time of such transfer or assignment, would result in the occurrence of an
Event of Default, Potential Event of Default or Termination Event shall be
permitted hereunder. Notwithstanding any other provision in this Master
Confirmation to the contrary requiring or allowing JPMorgan to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
JPMorgan may designate any of its Affiliates to purchase, sell, receive or
deliver such Shares or other securities and otherwise to perform JPMorgan’s
obligations in respect of any Transaction and any such designee may assume such
obligations. JPMorgan may assign the right to receive Settlement Shares to any
third party who may legally receive Settlement Shares. JPMorgan shall be
discharged of its obligations to Counterparty only to the extent of any such
performance. For the avoidance of doubt, JPMorgan hereby acknowledges that
notwithstanding any such designation hereunder, to the extent any of JPMorgan’s
obligations in respect of any Transaction are not completed by its designee,
JPMorgan shall be obligated to continue to perform or to cause any other of its
designees to perform in respect of such obligations.



22.
Amendments to the Equity Definitions.



(a)
Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the word “a material
economic”; and adding the phrase “or such Transaction” at the end of the
sentence.



(b)
Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing the
words “a diluting or concentrative” with “a material economic” in the fifth line
thereof, (ii) adding the phrase “or such Transaction” after the words “the
relevant Shares” in the same sentence, (iii) deleting the words “dilutive or
concentrative” in the sixth to last line thereof, and (iv) deleting the phrase
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing it with the phrase “(and, for the avoidance of
doubt, adjustments may be made to account solely for changes in volatility,
expected dividends, stock loan rate or liquidity relative to the relevant
Shares).”





17

--------------------------------------------------------------------------------





(c)
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material economic”; and adding the phrase “or the relevant Transaction” at the
end of the sentence.



(d)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (i) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (ii) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
JPMorgan’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”



(e)
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:



(i)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and

(ii)
replacing the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

(f)
Section 12.9(b)(v) of the Equity Definitions is hereby amended by:



(i)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and

(ii)
(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other” and (4)
deleting clause (X) in the final sentence.

23.
Extraordinary Dividend. If Counterparty declares any Extraordinary Dividend that
has an ex-dividend date during the period commencing on the Trade Date for any
Transaction and ending of the last day of the Relevant Period or, if applicable,
the later of the last day of the Settlement Valuation Period and the last day of
the Seller Termination Purchase Period, for such Transaction, then prior to or
on the date on which such Extraordinary Dividend is paid by Counterparty to
holders of record, Counterparty shall pay to JPMorgan, for each Transaction
under this Master Confirmation, an amount in cash equal to the product of (i)
the amount of such Extraordinary Dividend and (ii) the theoretical short delta
number of shares as of the opening of business on the related ex-dividend date,
as determined by the Calculation Agent, required for JPMorgan to hedge its
exposure to such Transaction.



24.
Status of Claims in Bankruptcy. JPMorgan acknowledges and agrees that neither
this Master Confirmation nor any Supplemental Confirmation is intended to convey
to JPMorgan rights against Counterparty with respect to any Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit JPMorgan’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to any
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit JPMorgan’s rights in respect of any transactions other than any
Transaction.



25.
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, nor
any similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the date of this Master Confirmation, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement any Supplemental
Confirmation, this Master Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under any Supplemental Confirmation, this Master
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, without limitation, rights arising from Change in Law, Loss of Stock
Borrow, Increased Cost of Stock Borrow, Hedging Disruption, Increased Cost of
Hedging, or Illegality).



26.
Role of Agent. Each party agrees and acknowledges that (a) JPMS, an Affiliate of
JPMorgan, has acted solely as agent and not as principal with respect to this
Master Confirmation and each Transaction and (b) JPMS has no obligation or
liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of any Transaction (including, if



18

--------------------------------------------------------------------------------





applicable, in respect of the settlement thereof). Each party agrees it will
look solely to the other party (or any guarantor in respect thereof) for
performance of such other party’s obligations under any Transaction. JPMS is
authorized to act as agent for JPMorgan.


27.
Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.



28.
Delivery or Receipt of Cash. For the avoidance of doubt, other than payment of
the Prepayment Amount by Counterparty, nothing in this Master Confirmation shall
be interpreted as requiring Counterparty to cash settle any Transaction, except
in circumstances where cash settlement is within Counterparty’s control or in
those circumstances in which holders of Shares would also receive cash.



29.
Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.







































19

--------------------------------------------------------------------------------







Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.
Very truly yours,
    
J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association
By:
/s/ SANJEET DEWAL
Authorized Signatory
Name: Sanjeet Dewal, Executive Director



Accepted and confirmed
as of the date first set
forth above:
iRobot Corporation
By:
/s/ ALISON DEAN
Authorized Signatory
Name: Alison Dean



























































20

--------------------------------------------------------------------------------






SCHEDULE A
FORM OF SUPPLEMENTAL CONFIRMATION
JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England


[__________], 20[__]
To:
iRobot Corporation

8 Crosby Drive
Bedford, MA 01730
Re:     Supplemental Confirmation-Uncollared Accelerated Share Repurchase
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between J.P. Morgan Securities LLC,
as agent for JPMorgan Chase Bank, National Association, London Branch
(“JPMorgan”), and iRobot Corporation, a Delaware corporation (“Counterparty”) on
the Trade Date specified below. This Supplemental Confirmation is a binding
contract between JPMorgan and Counterparty as of the relevant Trade Date for the
Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation, dated as of [__________], 20[__] (the “Master
Confirmation”), between JPMorgan and Counterparty, as amended and supplemented
from time to time. All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:
Trade Date:
[__________], 20[__]

Reference Price:
The closing price of the Shares on the Exchange Business Day immediately prior
to the Calculation Period Start Date.

Forward Price Adjustment Amount:
JPMorgan shall notify Counterparty of the Forward Price Adjustment Amount (which
shall be determined in a good faith commercially reasonable manner) not later
than the Exchange Business Day immediately prior to the Calculation Period Start
Date. The Forward Price Adjustment Amount shall be binding upon commencement of
the Calculation Period.

Calculation Period Start Date:
[__________], 20[__]

Scheduled Termination Date:
The [__]th Scheduled Trading Day immediately following the Calculation Period
Start Date.

Final Termination Date:
The [__]th Scheduled Trading Day immediately following the Scheduled Termination
Date.

First Acceleration Date:
The [__]th Scheduled Trading Day immediately following the Calculation Period
Start Date.

Prepayment Amount:
USD [___]

Prepayment Date:
The [__]th Scheduled Trading Day immediately following the Calculation Period
Start Date.

Initial Shares:
An amount of Shares equal to the product of (x) [ ]% and (y) the Prepayment
Amount divided by the Reference Price; provided that



A-1

--------------------------------------------------------------------------------





if, in connection with the Transaction, JPMorgan is unable to borrow or
otherwise acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares delivered on
the Initial Share Delivery Date shall be reduced to such number of Shares that
JPMorgan is able to so borrow or otherwise acquire, and thereafter JPMorgan
shall continue to use commercially reasonable efforts to borrow or otherwise
acquire a number of Shares, at a stock borrow cost no greater than the Initial
Stock Loan Rate, equal to the shortfall in the Initial Share Delivery and to
deliver such additional Shares as soon as reasonably practicable. All Shares
delivered to Counterparty in respect of the Transaction pursuant to this
paragraph shall be the “Initial Shares” for purposes of “Number of Shares to be
Delivered” in the Master Confirmation.
Initial Share Delivery Date:
The [__]th Scheduled Trading Day immediately following the Calculation Period
Start Date.

Maximum Stock Loan Rate:
200 basis points per annum

Initial Stock Loan Rate:
25 basis points per annum

Maximum Number of Shares:
[___]1 Shares

Floor Price:
USD 0.01 per Share

Contract Fee:
USD [___]

Termination Price:
An amount in USD equal to half of the Reference Price.

Additional Relevant Days:
The [5] Exchange Business Days immediately following the Calculation Period.

Reserved Shares:
Notwithstanding anything to the contrary in the Master Confirmation, as of the
date of this Supplemental Confirmation, the Reserved Shares shall be equal to an
amount of Shares equal to the product of (x) 3 and (y) the Prepayment Amount
divided by the Reference Price.



















                                                                                           
1 To be approximately 50% of the total number of Shares outstanding on the Trade
Date.




A-2

--------------------------------------------------------------------------------





1.     Calculation Dates:
1.
 
2.
 
3.
 
4.
 
5.
 
6.
 
7.
 
8.
 
9.
 
10.
 
11.
 
12.
 
13.
 
14.
 
15.
 
16.
 
17.
 
18.
 



Each Scheduled Trading Day during the Calculation Period shall be a Calculation
Date, subject to “Valuation Disruption”.
4.    Notwithstanding anything to the contrary in the Agreement or the Master
Confirmation, in the event that Counterparty provides JPMorgan with written
notice by 7:00 a.m. (New York City time) on the Calculation Period Start Date
(such date, the “Early Unwind Date”), the Transaction shall automatically
terminate on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of JPMorgan and Counterparty under the
Transaction, including, for the avoidance of doubt, any obligation of JPMorgan
to deliver any Shares and Counterparty’s obligation to make any payment with
respect thereto, shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.
5.    Counterparty represents and warrants to JPMorgan that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as set forth in any notice delivered pursuant to Section
6(b)(xv) of the Master Confirmation.
6.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.






























A-3

--------------------------------------------------------------------------------







Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.
Very truly yours,
J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association
By:
 
Authorized Signatory
Name:



Accepted and confirmed
as of the Trade Date:
iRobot Corporation
By:
 
Authorized Signatory
Name:





































































A-4

--------------------------------------------------------------------------------






SCHEDULE B
FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES


[Letterhead of Counterparty]
JPMorgan Chase Bank, National Association
c/o J.P. Morgan Securities LLC
383 Madison Avenue
7th Floor
New York, New York 10172


Re:     Uncollared Accelerated Share Repurchase


Ladies and Gentlemen:
In connection with our entry into the Supplemental Confirmation, dated as of
[__________], 20[__], between J.P. Morgan Securities LLC, as agent for JPMorgan
Chase Bank, National Association, London Branch, and iRobot Corporation, a
Delaware corporation, as amended and supplemented from time to time (the
“Supplemental Confirmation”), we hereby represent that set forth below is the
total number of shares of our common stock purchased by or for us or any of our
affiliated purchasers in Rule 10b-18 purchases of blocks (all as defined in Rule
10b-18 under the Securities Exchange Act of 1934) pursuant to the once-a-week
block exception set forth in Rule 10b-18(b)(4) during the four full calendar
weeks immediately preceding the first day of the [Calculation Period][Settlement
Valuation Period][Seller Termination Purchase Period] (as defined in the Master
Confirmation) and the week during which the first day of such [Calculation
Period][Settlement Valuation Period][Seller Termination Purchase Period] occurs.
Number of Shares: __________________
We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.
Very truly yours,
iRobot Corporation
By:
 
Authorized Signatory
Name:





B-1

--------------------------------------------------------------------------------






ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS
1.    The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to JPMorgan
in writing on the date it notifies JPMorgan of its election that, as of such
date, the Electing Party is not aware of any material non-public information
regarding Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

Electing Party:
Counterparty

Settlement Method Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.

Default Settlement Method:
Cash Settlement

Forward Cash Settlement Amount:
An amount equal to (a) the Number of Shares to be Delivered, multiplied by (b)
the Settlement Price.

Settlement Price:
An amount equal to the average of the VWAP Prices for the Calculation Dates in
the Settlement Valuation Period, plus USD 0.05, subject to Valuation Disruption
as specified in the Master Confirmation (in each case, plus interest on such
amount during the Settlement Valuation Period at the rate of interest for
Counterparty’s long term, unsecured and unsubordinated indebtedness, as
determined by the Calculation Agent).

Settlement Valuation Period:
A number of Scheduled Trading Days selected by JPMorgan in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
earlier of (i) the Scheduled Termination Date or (ii) the Exchange Business Day
immediately following the Termination Date.

Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to JPMorgan the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement Payment Date:
The Exchange Business Day immediately following the last day of the Settlement
Valuation Period.

Net Share Settlement Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to 101% (in the case of Registered Settlement Shares) or
105% (in the case of Unregistered Settlement Shares) of the absolute value of
the Forward Cash Settlement Amount, with such Shares’ value based on the value
thereof to JPMorgan (which value shall, in the case of Unregistered Settlement
Shares, take into account a commercially reasonable illiquidity discount), in
each case as determined by the Calculation Agent.


Annex A-1

--------------------------------------------------------------------------------





If all of the conditions for delivery of either Registered Settlement Shares or
Unregistered Settlement Shares have not been satisfied, Cash Settlement shall be
applicable in accordance with paragraph 1 above notwithstanding Counterparty’s
election of Net Share Settlement.
3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:
(a)    a registration statement (which may be a shelf registration statement)
covering public resale of the Registered Settlement Shares by JPMorgan (the
“Registration Statement”) shall have been filed with the Securities and Exchange
Commission under the Securities Act and been declared or otherwise become
effective on or prior to the date of delivery, and no stop order shall be in
effect with respect to the Registration Statement; a printed prospectus relating
to the Registered Settlement Shares (including, without limitation, any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
JPMorgan, in such quantities as JPMorgan shall reasonably have requested, on or
prior to the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be commercially reasonably satisfactory to JPMorgan;
(c)    as of or prior to the date of delivery, JPMorgan and its agents shall
have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities (subject to execution and delivery by JPMorgan
and any such agent of a customary nondisclosure agreement with Counterparty) and
the results of such investigation are satisfactory to JPMorgan, in its
commercially reasonable discretion; and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with JPMorgan in connection with the public resale
of the Registered Settlement Shares by JPMorgan substantially similar to
underwriting agreements customary for underwritten offerings of equity
securities for companies of a similar size or in a similar industry, in form and
substance reasonably satisfactory to JPMorgan, which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
mutual indemnification of, and contribution in connection with the liability of,
the parties and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters; provided, that JPMorgan shall
use its commercially reasonable efforts to complete such public resale as soon
as reasonably practicable.
4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:
(a)    all Unregistered Settlement Shares shall be delivered to JPMorgan (or any
Affiliate of JPMorgan designated by JPMorgan) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;
(b)    as of or prior to the date of delivery, JPMorgan and any potential
purchaser of any such shares from JPMorgan (or any Affiliate of JPMorgan
designated by JPMorgan) identified by JPMorgan shall be afforded a commercially
reasonable opportunity (subject to execution and delivery by JPMorgan and any
such Affiliate of a customary nondisclosure agreement with Counterparty) to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities for companies of a similar
size or in a similar industry (including, without limitation, the right to have
made available to them for inspection all pertinent financial and other records,
pertinent corporate documents and other information reasonably requested by
them);
(c)    as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with JPMorgan (or any Affiliate of JPMorgan
designated by JPMorgan) in connection with the private placement of such shares
by Counterparty to JPMorgan (or any such Affiliate) and the private resale of
such shares by JPMorgan (or any such Affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
JPMorgan, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, JPMorgan and its Affiliates
and the provision of customary opinions, accountants’ comfort letters and
lawyers’ negative assurance letters, and shall provide for the payment by
Counterparty of all reasonable fees and documented out-of-pocket expenses of
JPMorgan (and any such Affiliate) in connection with such resale, including,
without limitation, all reasonable fees and documented out-of-pocket expenses of
counsel for JPMorgan, and shall contain representations, warranties, covenants
and agreements of Counterparty reasonably necessary or advisable to establish
and maintain the availability of an exemption from the registration requirements
of the Securities Act for such resales; and
(d)    in connection with the private placement of such shares by Counterparty
to JPMorgan (or any such Affiliate) and the private resale of such shares by
JPMorgan (or any such Affiliate), Counterparty shall, if so requested by
JPMorgan, prepare, in cooperation with JPMorgan, a private placement memorandum
in form and substance reasonably satisfactory to JPMorgan.


Annex A-2

--------------------------------------------------------------------------------





5.    JPMorgan, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will sell in a commercially reasonable manner all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to JPMorgan
pursuant to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by JPMorgan, is equal to the
absolute value of the Forward Cash Settlement Amount (such date, the “Final
Resale Date”). If the proceeds of any sale(s) made by JPMorgan, the Selling
Agent or any underwriter(s), net of any commercially reasonable fees and
commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with commercially reasonable carrying charges and expenses
incurred in connection with the offer and sale of the Shares (including, without
limitation, the covering of any over-allotment or short position (syndicate or
otherwise)) (the “Net Proceeds”) exceed the absolute value of the Forward Cash
Settlement Amount, JPMorgan will refund, in USD (or, at Counterparty’s election,
Shares of equivalent value), such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date (or, in the
case of such a refund in Shares, commercially reasonably promptly thereafter),
and, if any portion of the Settlement Shares remains unsold, JPMorgan shall
return to Counterparty on that date such unsold Shares.
6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to JPMorgan, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one Currency Business Day after the
Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty elects
to deliver to JPMorgan additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by JPMorgan in accordance with
the provisions above; provided that if the sum of the Net Proceeds from the sale
of the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to JPMorgan further Makewhole Shares until such Shortfall has been
reduced to zero.
7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for any Transaction be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction under this Master Confirmation (the result of such calculation, the
“Capped Number”). Counterparty represents and warrants (which shall be deemed to
be repeated on each day that a Transaction is outstanding) that the Capped
Number is equal to or less than the number of Shares determined according to the
following formula:
A - B
Where
A =     the number of authorized but unissued shares of Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

B =     the maximum number of Shares required to be delivered to third parties
if Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.
“Reserved Shares” means initially, [_____] Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.
If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to JPMorgan any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify JPMorgan thereof and deliver to JPMorgan a
number of Shares not previously delivered as a result of this paragraph 7.
Counterparty agrees to use its best efforts to cause the number of authorized
but unissued Shares to be increased, if necessary to an amount sufficient to
permit Counterparty to fulfill its obligation to deliver any Settlement Shares.




Annex A-3

--------------------------------------------------------------------------------






ANNEX B
COMMUNICATIONS PROCEDURES


[________], 20[__]


I.    Introduction
iRobot Corporation (“Counterparty”) and J.P. Morgan Securities LLC, as agent for
JPMorgan Chase Bank, National Association, London Branch (“JPMorgan”), have
adopted these communications procedures (the “Communications Procedures”) in
connection with entering into the Master Confirmation (the “Master
Confirmation”), dated as of [__________], 20[__], between JPMorgan and
Counterparty relating to Uncollared Accelerated Share Repurchase transactions.
These Communications Procedures supplement, form part of, and are subject to the
Master Confirmation.
II.    Communications Rules
For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any EDG Trading Personnel. Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of JPMorgan,
including, without limitation, Employees who are EDG Permitted Contacts.
III.    Termination
If, in the sole judgment of any EDG Trading Personnel or any Affiliate or
Employee of JPMorgan participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such EDG Trading Personnel or Affiliate or
Employee of JPMorgan shall immediately terminate such Communication. In such
case, or if such EDG Trading Personnel or Affiliate or Employee of JPMorgan
determines following completion of any Communication with Counterparty or any
Employee or Designee of Counterparty that such Communication was not permitted
by these Communications Procedures, such EDG Trading Personnel or such Affiliate
or Employee of JPMorgan shall promptly consult with his or her supervisors and
with counsel for JPMorgan regarding such Communication. If, in the reasonable
judgment of JPMorgan’s counsel following such consultation, there is more than
an insignificant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the
Exchange Act with respect to any ongoing or contemplated activities of JPMorgan
or its Affiliates in respect of any Transaction pursuant to the Master
Confirmation, it shall be an Additional Termination Event pursuant to Section
19(a) of the Master Confirmation, with Counterparty as the sole Affected Party
and all Transactions under the Master Confirmation as Affected Transactions.
IV.    Definitions
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation. As used herein, the following words
and phrases shall have the following meanings:
“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and JPMorgan or any of its Affiliates or Employees, on the other
hand.
“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with JPMorgan on behalf of Counterparty.
“EDG Permitted Contact” means any of Mr. David Aidelson, Mr. Gregory Batista,
Mr. Elliot Chalom, Mr. Steven Seltzer, [_______] and [_______] or any of their
designees; provided that JPMorgan may amend the list of EDG Permitted Contacts
by delivering a revised list of EDG Permitted Contacts to Counterparty.
“EDG Trading Personnel” means Mr. Michael Captain, Mr. Edwin Li, Mr. Michael
Tatro and any other Employee of the public side of the Equity Derivatives Group
of J.P. Morgan Chase & Co.; provided that JPMorgan may amend the list of EDG
Trading Personnel by delivering a revised list of EDG Trading Personnel to
Counterparty; and provided further that, for the avoidance of doubt, the persons
listed as EDG Permitted Contacts are not EDG Trading Personnel.


Annex B-1

--------------------------------------------------------------------------------





“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.
“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareholders or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares. For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.
“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of JPMorgan (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.




Annex B-2